Title: To James Madison from John Armstrong, Jr., 26 December 1808
From: Armstrong, John, Jr.
To: Madison, James



(Duplicate)
Sir,
26 Decembr. 1808, Paris.

The Argus of to day, which I inclose, contains accounts of two revolutions, the one occurring in Constantinople, the other in Algiers.  These accounts may be relied on.  That with regard to Constantinople is confirmed by letters received by the Russian Minister of State, Romanzoff; and the other, which respects Algiers, is transcribed from Mr. Lear’s letter to me of the 21st. of last November.  In addition to what has been printed, this letter contains the following Paragraphs:
"I have had our treaty ratified by the new Dey, and our affairs stand as before.
"I have received letters from Tunis of the 14th. of October, when our affairs in that place were very well."
Our last accounts from Spain will be found in the Bulletins and other official papers, among which is a proclamation which intimates some new arrangements there and else where, the Secret of which (we are told) is, that Joseph refuses to be King of Spain, and consequently, that room is to be made for him on "Some other throne."  The Quid Nuncs what now people of Paris are busily employed in appropriating this menace (as it is called) and have nearly united in applying it to Austria.  They are however so often wrong, that little regard is due to their Speculations.
There has been a report here that Mr. Erving has been killed, but I do not think it worthy of credit.  Mr. Verhuel says, that Some months past, when returning home at night and on foot, he (Mr. Erving) had been mistaken for a frenchman and wounded, but not dangerously.  This fact has probably occasioned the report of his death.  There is not yet any private communication with Madrid by letter.
The experiment I suggested in my last dispatch (12 of December) has been made, but without Success.  You have nothing Solid to expect from that quarter yet.  With the highest respect and consideration I have the honor to be, Sir, Your most obedient & very humble Servant

John Armstrong.


P. S. 27 December
Two private letters from Madrid have just reached me: the one dated on the 5, the other on the 19th. instant.  By these I am assured, that our Chargé d’Affaires has retired with the Junto; first to Aranjuez and Since to Badajos.  I enclose a copy of Count Romanzoff’s answer to my note, asking an introduction for Mr. Short.


Paris 10 dbre. 1808.
Le Comte Romanzoff, Ministre des Affaires Etrangeres de S. M. l’Empereur de toutes les Russies, a reçu la note que M. le Gal. Armstrong lui a fait l’honneur de lui adresser hier.  Il apprend avec d’autant plus de plaisir la nomination d’un Ministre des E. U. pour résider en Russie, qu’il sait combien l’Empereur Son Auguste Maitre attache de prix a reserrer les rapports de bonne amitié entre Son Empire et les E. U. d’Amerique.
Le Comte Romanzoff recevra avec grand plaisir Mr. Short, S’il voulait bien lui faire l’honneur de passer chez lui demain Dimanche à quatre heures précises.  Le Comte Romanzoff prie S. Ex. d’accepter &c.
A Mr. Le General Armstrong


Count Romanzoff, Minister of Foreign Affairs of H. M. the Emperor of all the Russias, has received the note which General Armstrong did him the honor of addressing him yesterday.  He learns of the nomination of a Minister of the U. S. to reside in Russia with all the more pleasure, as he knows what value the Emperor His August Majesty places on strengthening the ties of good friendship between His Empire and the United States of America.
Count Romanzoff will receive Mr. Short with great pleasure, If he will please to do him the honor of coming over to his house tomorrow, Sunday, at exactly four o’clock.  Count Romanzoff begs His Excy. to accept &c.


Second P.S.  Our last accounts from Spain assure us, that the British army after effecting a Junction of their whole force with that of Romanie, have marched from Salamanca apparently in the view of cutting off the Emperor: communication with france and of raising the Siege of Saragossa. If Such be their object, it indicates boldness, and boldness ought to indicate Strength.  By looking at the map, however, you will See, that the road to Planicie, which they have taken, leads as well to Corunna, as to Burgos, and, of course, (other things being considered) that the movement is as likely to be one of retreat, as of attack.
Nothing, in my opinion, can now save ferdinand’s interests in Spain Short of a declaration in his favor by Russia as well as Austria, and nothing certainly is more improbable than Such a declaration.

